Name: Commission Regulation (EEC) No 1800/92 of 1 July 1992 adapting the accession compensatory amounts fixed in the sugar sector by Regulation (EEC) No 581/86
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar
 Date Published: nan

 2. 7. 92 Official Journal of the European Communities No L 182/81 COMMISSION REGULATION (EEC) No 1800/92 of 1 July 1992 adapting the accession compensatory amounts fixed in the sugar sector by Regulation (EEC) No 581/86 Whereas the alignment on 1 July 1992 of the said prices makes it necessary to adapt the accession compensatory amounts fixed by Commission Regulation (EEC) No 581 /86 of 28 February 1986 laying down detailed rules for the application of the system of accession compensatory amounts and fixing accession compensa ­ tory amounts and fixing accession compensatory amounts in the sugar (3), as last amended by Regulation (EEC) No 1870/91 (4); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 469/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts in the sugar sector ('), and in particular Article 7 ( 1 ) thereof, Whereas Article 8 of Council Regulation (EEC) No 1716/91 of 13 June 1991 concerning the alignment of the sugar and beet prices applicable in Spain on the common prices (2) provides, in respect of the calculation of the accession compensatory amounts referred to under point 1 of Article 72 of the Act of Accession during the first stage of the said alignment, within the meaning of the said Article, that in so far as sugar is concerned 'common price' shall be understood to mean for Spain the intervention price for white sugar fixed for the non- deficit areas of the Community increased by an amount of ECU 0,56 per 100 kilograms expressed as white sugar for the 1992/93 marketing year and that in so far as beet is concerned 'common price' shall be understood mean for Spain the basic price for beet fixed for the Commu ­ nity increased by an amount of ECU 0,728 per tonne for the 1992/93 marketing year ; whereas, insofar as Portugal is concerned, the institutional prices for sugar beet and for sugar are aligned to the common prices from the 1992/93 marketing year ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 581 /86 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 53, 1 . 3 . 1986, p . 32. 0 OJ No L 162, 26. 6. 1991 , p . 18 . (3) OJ No L 57, 1 . 3. 1986, p. 27. (4) OJ No L 168, 29. 6. 1991 , p. 57. No L 182/82 Official Journal of the European Communities 2. 7. 92 ANNEX I Accession compensatory amounts to be charged (  )or to be granted ( + ) in the following trade CN code Table (2) Additional code 0 From Spain to third countries or to other Member States From third countries or from other Member States to Spain ECU/ 1 000 kg 121291 10 ex 1212 91 90 (') + 5,35 + 19,80 - 5,35 - 19,80 ECU/ 100 kg 1701 91 00 1701 99 10 1701 99 90 1701 11 10 1701 11 90 1701 12 10 1701 12 90 &gt; 17-6 17-5 7337 7340 f 7334 \ 7335 + 6,00 + 5,52 - 6,00 - 5,52 Basic compensatory amounts in ECU per 1 % of sucrose content or, as the case may be, of extractable sugar and per 100 kg net of products in question 1702 60 90 1702 90 90 1702 90 60 1702 90 71 2106 90 59 l [ 17-10 17-11 17-12 21-6 / 7346[ 7347 f 7350 t 7351 f 7355 1 7356 r 7424 ( 7425 + 0,060 - 0,060 (') Sugar beet, dried or powdered, of a sucrose content, on a basis of dry matter, of at least 50 % . (2) See appendix to Annex I to Commission Regulation (EEC) No 1641 /91 (OJ No L 153, 17. 6. 1991 , p. 1 ).